DETAILED ACTION
Response to Amendment
Acknowledgment is made of amendment, filed 23 May 2022. The changes and remarks disclosed therein were considered.
No claims have been canceled by amendment. Therefore, claims 1-19 are pending in the application.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
      The application has been amended as follow:
	Claim 1 has been replaced with the following:
	-- a method of programming a NAND memory device, where.in the NAND memory device comprises a plurality of blocks, each block comprises a plurality of wordlines and an associated agent, and each wordline comprises a plurality of cells and a plurality of voltage levels and an associated agent, and each voltage level comprises an agent, the method comprising the steps of: receiving, by a block agent, data from a user and a block state from the NAND memory device, and determining a block action from the user data and block state; receiving, by a wordline agent, the block action from the block agent and a word line state from the memory device, and determining a wordline action from the block action and the wordline state; receiving, by a level agent, the wordline action from the wordline agent and a level state from the NAND memory device; and programming, by the level agent, cells in the wordline determined from the wordline action and the level state to target voltage levels determined from the wordline action and the level state.--
Claim 3 has been replaced with the following:
	-- A method of programming a NAND memory device, wherein the NAND memory device comprises a plurality of blocks, each block comprises a plurality of wordlines and an associated agent, and each wordline comprises a plurality of cells and a plurality of voltage levels and an associated agent, and each voltage level comprises an agent, the plurality of blocks being a highest rank in a plurality of ranks, the plurality of wordlines being a middle rank in the plurality of ranks, and the plurality of voltage levels being a lowest rank in the plurality of ranks, the method comprising the steps of: receiving, by an agent at a given rank in the plurality of ranks, parameters from a higher rank agent in the plurality of ranks and a state from the NAND memory device, wherein an agent at the highest rank in the plurality of ranks receives its parameters from a user; determining by the agent, an action from the parameters and the state; passing the action as parameters to a lower rank agent in. the plurality of ranks, wherein an agent at the lowest rank in the plurality of ranks programs cells in the NAND memory device to target voltage levels determined from the parameters and the state; and updating the agent based on a reward output by the agent, wherein the reward measures a difference between the target voltage levels of the cells and the actual voltage levels programmed to the cells.—
Claim 17 has been replaced with the following:
	-- A system for programming a NAND memory device, wherein the NAND memory device comprises at least one block, the at least one block comprises a plurality of wordlines, and each wordline comprises a plurality of cells and a plurality of voltage levels, the NAND memory device programming system comprising: at least one block agent; a plurality of wordline agents, one for each wordline in the at least one block; and a plurality of level agents, one for each voltage level in each wordline in the at least one block, wherein the at least one block agent programs the entire block by reading a state of its associated block from the NAND memory device and successively calling each wordline agent to perform writing to specific wordlines in the block, each of the plurality of wordline agents programs a wordline by reading the state of its associated wordline from the NAND memory device and successively calling each level agent to program individual voltage levels on each wordline by using programming pulses on the NAND memory device, wherein each level agent programs a voltage level to a group of cells by reading the states of its associated cells from the NAND memory device and successively programming each voltage level to selected cells in the wordline, and each level agent returns control back to the calling wordline agent with acknowledgment after finishing programming the voltage level, each wordline agent returns control back to the calling block agent with acknowledgment after finishing programming the wordline, and the system for programmingthe NAND memory device terminates after all wordlines in the block have been written.--
The examiner’s amendment has been made in order to place the application in a condition for allowance.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
Per claim 1 (and its dependent claim 2), there is no teaching, suggestion, or motivation for combination in the prior art to a method of programming a NAND memory device, where.in the NAND memory device comprises a plurality of blocks, each block comprises a plurality of wordlines and an associated agent, and each wordline comprises a plurality of cells and a plurality of voltage levels and an associated agent, and each voltage level comprises an agent, the method comprising the steps of: receiving, by a block agent, data from a user and a block state from the NAND memory device, and determining a block action from the user data and block state; receiving, by a wordline agent, the block action from the block agent and a word line state from the memory device, and determining a wordline action from the block action and the wordline state; receiving, by a level agent, the wordline action from the wordline agent and a level state from the NAND memory device; and programming, by the level agent, cells in the wordline determined from the wordline action and the level state to target voltage levels determined from the wordline action and the level state.
Per claim 3 (and its dependent claims 4-16), there is no teaching, suggestion, or motivation for combination in the prior art to A method of programming a NAND memory device, wherein the NAND memory device comprises a plurality of blocks, each block comprises a plurality of wordlines and an associated agent, and each wordline comprises a plurality of cells and a plurality of voltage levels and an associated agent, and each voltage level comprises an agent, the plurality of blocks being a highest rank in a plurality of ranks, the plurality of wordlines being a middle rank in the plurality of ranks, and the plurality of voltage levels being a lowest rank in the plurality of ranks, the method comprising the steps of: receiving, by an agent at a given rank in the plurality of ranks, parameters from a higher rank agent in the plurality of ranks and a state from the NAND memory device, wherein an agent at the highest rank in the plurality of ranks receives its parameters from a user; determining by the agent, an action from the parameters and the state; passing the action as parameters to a lower rank agent in. the plurality of ranks, wherein an agent at the lowest rank in the plurality of ranks programs cells in the NAND memory device to target voltage levels determined from the parameters and the state; and updating the agent based on a reward output by the agent, wherein the reward measures a difference between the target voltage levels of the cells and the actual voltage levels programmed to the cells.
Per claim 17 (and its dependent claims 18-19), there is no teaching, suggestion, or motivation for combination in the prior art to A system for programming a NAND memory device, wherein the NAND memory device comprises at least one block, the at least one block comprises a plurality of wordlines, and each wordline comprises a plurality of cells and a plurality of voltage levels, the NAND memory device programming system comprising: at least one block agent; a plurality of wordline agents, one for each wordline in the at least one block; and a plurality of level agents, one for each voltage level in each wordline in the at least one block, wherein the at least one block agent programs the entire block by reading a state of its associated block from the NAND memory device and successively calling each wordline agent to perform writing to specific wordlines in the block, each of the plurality of wordline agents programs a wordline by reading the state of its associated wordline from the NAND memory device and successively calling each level agent to program individual voltage levels on each wordline by using programming pulses on the NAND memory device, wherein each level agent programs a voltage level to a group of cells by reading the states of its associated cells from the NAND memory device and successively programming each voltage level to selected cells in the wordline, and each level agent returns control back to the calling wordline agent with acknowledgment after finishing programming the voltage level, each wordline agent returns control back to the calling block agent with acknowledgment after finishing programming the wordline, and the system for programming the NAND memory device terminates after all wordlines in the block have been written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825